EXHIBIT 10.43

 

[ACLARA BioSciences, Inc. Letterhead]

 

[Date], 2003

 

[Director Name]

[Address]

 

  Re:   Non-Employee Director Change in Control Agreement

 

Dear Mr/s. ____________:

 

ACLARA BioSciences, Inc. (the “Company”) considers it essential to the best
interests of its shareholders to foster the continuous service of the Company’s
non-employee directors. In this regard, the Company’s Board of Directors (the
“Board”) has decided to reinforce and encourage the continued attention and
dedication of non-employee members of the Board, including yourself, to their
duties without the distraction arising from the possibility of a change in
control of the Company.

 

The Company hereby agrees that after this letter agreement (this “Agreement”)
has been fully executed, you shall receive the benefits set forth in this
Agreement in the event of a Hostile Takeover (as defined below) or a Change in
Control (as defined below).

 

1.    Term of Agreement.    This Agreement shall commence on the date hereof and
shall continue in effect through December 31, 2003; provided, however, that
commencing on January 1, 2004 and on each January 1 thereafter, the term of this
Agreement shall automatically be extended for one additional year unless, not
later than September 30 of the preceding year, the Company shall have given you
notice that it does not wish to extend this Agreement.

 

2.    Change in Control/Hostile Takeover.    You shall receive no benefits under
this Agreement unless there has been a Change in Control or a Hostile Takeover.

 

(a)  For purposes of this Agreement, a “Change in Control” shall mean (i) an
acquisition of any voting securities of the Company (the “Voting Securities”) by
any “person” (as the term “person” is used for purposes of Section 13(d) or
Section 14(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”)) immediately after which such person has “beneficial ownership” (within
the meaning of Rule 13d-3 promulgated under the 1934 Act) (“Beneficial
Ownership”) of 15% or more of the combined voting power of the Company’s then
outstanding Voting Securities without the approval of the Board; (ii) a merger
or consolidation that results in more than 50% of the combined voting power of
the Company’s then outstanding Voting Securities of the Company or its successor
changing ownership (whether or not approved by the Board); (iii) the sale of all
or substantially all of the Company’s assets; (iv) approval by the shareholders
of the Company of a plan of complete liquidation of the Company; or (v) the
individuals constituting the Board as of the date of this Agreement (the
“Incumbent Board”) cease for any reason to constitute at least 1/2 of the
members of the Board; provided, however, that if the election, or nomination for
election by the Company’s stockholders, of any new director was approved by a
vote of the Incumbent Board, such new director shall be considered a member of
the Incumbent Board.



--------------------------------------------------------------------------------

Page 2

 

(b)  For purposes of this Agreement, a “Hostile Takeover” means a transaction or
series of transactions that results in any person acquiring Beneficial Ownership
of more than 50% of the combined voting power of the Company’s then outstanding
Voting Securities without the approval of the Board.

 

(c)  Upon the occurrence of a Change in Control or a Hostile Takeover during the
term of this Agreement, you shall immediately become 100% vested with respect to
any options to purchase the Company’s capital stock that you then hold and/or
any restrictions with respect to restricted shares of the Company’s capital
stock that you then hold shall immediately lapse.

 

3.    Successors; Binding Agreement.    This Agreement shall inure to the
benefit of and be enforceable by you and your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

4.    Notice.    For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of its Secretary, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

5.    Miscellaneous.    No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by you and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles. All references to sections of the 1934 Act shall be deemed also to
refer to any successor provisions to such sections. The section headings
contained in this Agreement are for convenience only, and shall not affect the
interpretation of this Agreement.

 

6.    Severability.    The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

7.    Counterparts.    This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

Page 3

 

8.    Entire Agreement.    This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein, including, without
limitation, any prior agreement or policy to which you are a party with respect
to any acceleration of vesting of your stock options and/or lapsing of
restrictions on your restricted stock as a result of a Hostile Takeover or
Change in Control.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which shall
then constitute our agreement on this subject.

 

Sincerely, ACLARA BIOSCIENCES, INC. By:  

 

--------------------------------------------------------------------------------

Its:    

 

 

Agreed and Accepted,

this ____ day of ________, 2003.

 

 

--------------------------------------------------------------------------------

[Director Name]